944 So.2d 1237 (2006)
Earl Dexter HOWARD, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-3420.
District Court of Appeal of Florida, First District.
December 27, 2006.
Earl Dexter Howard, pro se, Petitioner.
Charlie Crist, Attorney General, and Edward C. Hill, Jr., Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Earl Dexter Howard is hereby afforded a belated appeal from the order denying postconviction relief in Alachua County Circuit Court case numbers 2003-CF-1290-A and 2004-CF-495-A. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court, who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
*1238 PETITION SEEKING BELATED APPEAL GRANTED.
KAHN, HAWKES, and THOMAS, JJ., concur.